Citation Nr: 0639057	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-41 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for migraine headaches, 
to include as due to an undiagnosed illness.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for skin rash and knot 
on stomach, to include as due to an undiagnosed illness.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for a lumbar spine 
disability, to include as due to an undiagnosed illness.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for fatigue and 
unexplained bouts of illness, to include as due to an 
undiagnosed illness.

5.  Entitlement to service connection for residuals of a left 
wrist laceration. 

5.  Entitlement to service connection for residuals of a 
right thumb injury. 

6.  Entitlement to service connection for right hand 
numbness. 

7.  Entitlement to service connection for residuals of yellow 
fever inoculation. 

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).   

9.  Entitlement to service connection for depression. 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1990 to September 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision.  

The issues of whether new and material evidence has been 
received to reopen the claims for service connection for 
migraine headaches, skin rash and knot on stomach, a lumbar 
spine disability, fatigue and unexplained bouts of illness, 
and service connection for depression are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran does not have residuals of a left wrist 
laceration related to service. 
2.  The veteran does not have residuals of a right thumb 
injury related to service. 

3.  The veteran does not have right hand numbness related to 
service. 

4.  The veteran does not have residuals of yellow fever 
inoculation related to service. 

5.  The veteran's PTSD is causally related to his in-service 
stressors.  


CONCLUSIONS OF LAW

1.  Residuals of a left wrist laceration were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).   

2.  Residuals of a right thumb injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).    

3.  Right hand numbness was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).   

4.  Residuals of yellow fever inoculation were not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).    

5.  PTSD was incurred in service.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in June 2000, July 
2001, November 2001, October 2002, and February 2005.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, that 
he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf, and to submit any evidence in his possession 
pertaining to his claims.  Therefore, the Board finds that he 
was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  In a July 2005 statement, the veteran requested an 
additional 30 days to submit additional evidence.  However, 
the veteran has not submitted additional evidence to date.  
Furthermore, he has not identified any additional pertinent 
evidence that could be obtained to substantiate his claims.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claims.

In light of the Board's denial of four of the appellant's 
claims, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  With respect to the Board's grant of 
service connection for PTSD, appropriate notice can be 
provided prior to a compensation award.

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

1.  Service Connection for a left wrist laceration, a right 
thumb injury, right hand numbness, and residuals of a yellow 
fever inoculation
                            
There is no competent medical evidence that the veteran has a 
current disability with respect to residuals of a left wrist 
laceration, a right thumb injury, right hand numbness, or of 
residuals of a yellow fever inoculation.  None of the medical 
evidence shows complaints or findings of a left wrist 
laceration, a right thumb injury, right hand numbness, or 
residuals of a yellow fever inoculation.  

An October 1997 VA examination report noted that, in a 
letter, the veteran's mother stated that the veteran 
complained of swelling in his wrists.  However, there is 
nothing else related to a wrist disability, let alone 
residuals of a left wrist laceration.  

While the veteran has suggested that he currently has 
residuals of a left wrist laceration, a right thumb injury, 
right hand numbness, and residuals of a yellow fever 
inoculation as a result of service, as a lay person, his 
opinion with respect to a medical diagnosis or medical 
etiology does not constitute competent evidence upon which to 
grant a claim for service connection.  Lathan v. Brown, 7 
Vet. App. 359, 365 (1995).

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwwinski, 3 Vet. App. 223, 225 (1992).  

The preponderance of the evidence is against a finding, with 
respect to the claimed residuals of a left wrist laceration, 
a right thumb injury, right hand numbness, and residuals of a 
yellow fever, that the veteran has any current disabilities 
related to service.  There is no doubt to be resolved, and 
service connection is not warranted.

5.  PTSD 

A claim for service connection for PTSD requires (1) medical 
evidence establishing a diagnosis of the condition; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. 
§ 3.304(f); see Cohen v. Brown, 10 Vet. App. at 136-7 (1997). 

The DSM-IV provides two requirements as to the sufficiency of 
a stressor: (1) A person must have been "exposed to a 
traumatic event" in which "the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others;" and (2) 
"the person's response [must have] involved intense fear, 
helplessness, or horror."  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV) at 427-28.  These 
criteria are no longer based solely on usual experience and 
response but are individualized (geared to the specific 
individual's actual experience and response).
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The evidence reflects a current diagnosis of PTSD.   In 
particular, VA clinical records in August 2000 and February 
2001 noted the veteran's stressors and rendered diagnoses of 
PTSD.  Based on the foregoing and giving the veteran the 
benefit of the doubt, a current diagnosis of PTSD is 
established and the first element of a service connection 
claim has been satisfied.

With respect to an in-service stressor, the veteran reported 
witnessing service personnel blown off the ship from the 
force of helicopter lift offs and exhaust fumes from 
harriers, witnessing explosions of scud missiles with debris 
landing directly by him.  
The U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) confirmed that the veteran's ship 
(USS TARAWA) experienced one hostile action in February 
1991 when an incoming scud missile landed approximately 
300 meters off the port quarter with an explosion being 
heard.  Therefore, the veteran's stressor of witnessing 
incoming missile has been verified.  

The final point for consideration is whether the 
preponderance of competent evidence reveals that the 
currently diagnosed PTSD is causally related to such in-
service stressors.  The August 2000 VA clinical record noted 
the veteran's stressor of witnessing a missile explosion in 
the diagnosis of PTSD.  Likewise, a February 2001 VA clinical 
record relied on the veteran's relaying of his in-service 
stressor in rendering a diagnosis of PTSD.  

As all three elements required to establish PTSD have been 
met, service connection for PTSD is warranted.
 
ORDER

Entitlement to service connection for residuals of a left 
wrist laceration is denied. 

Entitlement to service connection for residuals of a right 
thumb injury is denied. 

Entitlement to service connection for right hand numbness is 
denied. 

Entitlement to service connection for residuals of yellow 
fever inoculation is denied. 

Entitlement to service connection for PTSD is granted. 


REMAND

In November 2004, the veteran filed a notice of disagreement 
to the April 2004 rating decision denying service connection 
for depression.  A review of the claims folder indicates that 
a statement of the case (SOC) regarding this issue has not 
been furnished.  A remand is required to furnish the veteran 
and his representative an SOC concerning this issue.  See 
Manlincon v. West, 12 Vet. App. 328 (1999).

Also, during the pendency of this appeal, the U.S. 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006) 
regarding new and material evidence claims.  The Court 
requires that VA, by way of a specific notice letter, 
(1) notify the claimant of the evidence and information 
necessary to reopen the claim, (i.e., describe what new 
and material evidence is); (2) notify the claimant of 
the evidence and information necessary to substantiate 
each element of the underlying service connection 
claim; and (3) notify the claimant of what specific 
evidence would be required to substantiate the element 
or elements needed for service connection that were 
found insufficient in the prior denial on the merits.  
Id.  

Letters dated in June 2000 and November 2002 sent to 
the veteran explained what qualifies as new evidence 
and material evidence to reopen the claims  for 
entitlement to service connection for migraine 
headaches, skin rash and knot on stomach, a lumbar 
spine disability, fatigue and unexplained bouts of 
illness.  However, the veteran has not been notified as 
to the evidence and information necessary to 
substantiate each element of the underlying service 
connection claims.  Additionally, he has also not been 
notified of the reasons for the prior denials or what 
specific evidence would be required to substantiate the 
elements that were found insufficient in the prior 
denials.  

In the last adjudication of the claims in December 
1997, the RO denied service connection for migraine 
headaches.  In so doing, the RO indicated that there 
was no evidence of chronic migraine headaches nor were 
there service medical records showing complaints or 
treatment for migraine headaches.  The December 1997 
decision also denied service connection for skin rashes 
and knot on stomach because there was no evidence of a 
chronic disability.  Service connection for a lumbar 
spine disability was denied because there was no 
evidence of permanent residual or chronic disability.  
Lastly, service connection for fatigue and unexplained 
bouts of illness was denied as there was no evidence of 
a chronic disability and examinations showed no 
diagnosis of a disability.  Accordingly, an additional 
letter outlining the reasons for the prior denials of 
the service connection claims, the specific evidence 
required to substantiate the elements that were found 
insufficient in the prior denials, and the evidence and 
information necessary to substantiate each element of 
the underlying service connection claims, should be 
sent to the veteran on remand.   

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be provided a corrective 
notice with respect to the requirements for 
reopening previously denied claims 
including (1) the reasons for the previous 
denials of the claims; (2) notification of 
the evidence and information necessary to 
reopen the claims; and (3) notification of 
the specific evidence required to 
substantiate the elements needed to grant 
the veteran's service connection claims, as 
outlined by the Court in Kent supra. 

2.	The RO should issue an SOC pertaining to 
the issue of service connection for 
depression.  The veteran is hereby notified 
that, following the receipt of the SOC 
concerning this issue, a timely substantive 
appeal must be filed if appellate review by 
the Board is desired.  If, and only if, a 
timely substantive appeal is filed, this 
issue should be returned to the Board for 
appellate review.

3.	The issues on appeal (whether new and 
material has been received to reopen the 
claims for entitlement to service 
connection for migraine headaches, skin 
rash and knot on stomach, a lumbar spine 
disability, and fatigue and unexplained 
bouts of illness) should then be 
readjudicated.  If any of the benefits 
sought remain denied, the veteran should be 
provided with a statement of the case and 
an appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


